IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENNETH NEWHOOK,                          : No. 478 MAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
ERIE INSURANCE EXCHANGE A/K/A             :
ERIE INSURANCE COMPANY,                   :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.